Citation Nr: 0000358	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer.  

2.  Entitlement to service connection for residuals of 
tuberculosis exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
October 1952 to September 1956, and in the U.S. Coast Guard 
from June 1957 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for colon cancer and tuberculosis exposure.  He 
responded with a timely notice of disagreement, initiating 
this appeal, and was sent a statement of the case.  He then 
filed a timely substantive appeal, perfecting his appeal on 
these issues.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during his military 
service, and was exposed to Agent Orange.  

2.  The veteran was exposed to asbestos and red lead-based 
solvents during his military service.  

3.  The veteran has a current diagnosis of colon cancer.  

4.  No medical evidence has been presented demonstrating a 
medical nexus between herbicide, asbestos, or red lead 
exposure and colon cancer.  

5.  The veteran does not have a current diagnosis of 
tuberculosis.  

6.  The veteran does not have a current disability due to or 
resulting from tuberculosis exposure during service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for colon 
cancer is not well grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  

2.  The veteran's claim for service connection for 
tuberculosis exposure is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A June 1957 service entrance examination found no 
abnormalities of the lungs or anus and rectum, and his 
laboratory tests, including a blood test, were negative for 
abnormality.  He was accepted as fit for service.  An upper 
respiratory infection was diagnosed in March 1963, with no 
additional treatment noted.  In November 1971, the veteran 
reported a two week history of coughing and nasal congestion.  
The veteran was noted to be a smoker.  Another upper 
respiratory infection was diagnosed, and medication was 
provided.  The veteran was afforded a service retirement 
examination in May 1973.  A digital rectal examination was 
normal, and no abnormalities of the lungs were observed.  
Serology testing was within normal limits.  He reported no 
history of tuberculosis, or any other respiratory disability.  

The veteran's service personnel records reflect award of the 
Vietnam Service Medal, among other awards.  

In October 1973, the veteran tested positive for 
tuberculosis, using a purified protein derivative (PPD) test, 
and he was placed on a year-long regimen of prophylactic 
isoniazid.  Follow-up x-rays, taken from October 1973 to 
December 1974, were all negative for tuberculosis.  

In March 1994, the veteran underwent a private general 
medical examination.  He was afforded a blood test, and his 
results were within normal limits, except for elevated 
glucose and triglyceride levels.  His lungs were clear.  

The veteran sought treatment from a private physician in 
early 1995 for rectal bleeding.  Colon cancer was diagnosed, 
and a cancerous tumor was surgically removed that same year.  
Clinical follow-up records revealed no malignancy.  He was 
also noted to have chronic sinusitis and nasal polyps, 
according to April 1995 private treatment notes.  However, a 
concurrent chest X-ray revealed no acute processes or 
interval changes in the lungs.  

In March 1995, the veteran began treatment with Dr. L.S.H., 
M.D., for respiratory complaints.  He reported a prior 
history of exposure to tuberculosis.  He gave a more recent 
history of nasal polyps and sinusitis.  Medications were 
prescribed, and the veteran was placed on a schedule of 
regular follow-up care.  

The veteran was afforded another private general medical 
examination in May 1996.  His lungs were clear, and no 
pathogens were noted in his blood.  

Private treatment notes from October through December 1996 
reveal treatment for an upper respiratory infection 
characterized by a productive cough and nasal congestion.  
Bronchitis was initially diagnosed, and sinusitis was added 
to that diagnosis in December 1996.  Medication and follow-up 
care were prescribed.  

In February 1997, the veteran filed a claim for service 
connection for several disabilities, including colon cancer 
and tuberculosis exposure.  A VA examination of the veteran's 
blood and respiratory system was conducted in April 1997.  He 
reported shortness of breath, especially with exertion.  The 
veteran successfully quit smoking in 1984.  A prior diagnosis 
of asthma was reported, for which he was currently under 
treatment.  He reported no significant coughing.  Upon 
physical examination, the veteran's lungs were clear in all 
fields to percussion and auscultation.  Reactive airway 
disease was the final diagnosis rendered.  

The RO reviewed the evidence and issued a May 1997 rating 
decision denying the veteran's claims for service connection 
for colon cancer and tuberculosis exposure.  In September 
1997, the veteran filed a notice of disagreement regarding 
the denial of service connection for tuberculosis exposure 
and colon cancer.  He was sent a statement of the case, and 
responded with a timely VA Form 9.  He also requested a 
personal hearing at the RO.  

The veteran was afforded a personal hearing at the RO in 
April 1998.  He testified on his own behalf accompanied by 
his wife.  According to his testimony, he was exposed to 
asbestos during his tenure in the Navy.  He began 
experiencing breathing problems due to this exposure.  He 
also used a primer containing "red lead" which he testified 
was responsible for his colon cancer.  During his service in 
the Coast Guard, he served in Vietnam, and claimed to have 
been exposed to Agent Orange at that time.  Finally, he 
testified that he came in contact with Cuban refugees during 
his Coast Guard service, and thus was also exposed to 
tuberculosis.  He stated that he took a tuberculosis test 
within a few months of his service separation, and it was 
positive.  He contended that his tuberculosis exposure 
weakened his body such that he was more susceptible to other 
respiratory problems, both during service and thereafter.  

The RO reviewed this evidence and continued the prior 
denials.  The appeal was then forwarded to the Board.  


Analysis
I. Service connection - Colon cancer

The veteran seeks service connection for colon cancer.  The 
law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  He contends that he 
was exposed to a variety of toxins in service, including red 
lead, asbestos, and Agent Orange.  For veterans who served on 
active duty in Vietnam within the applicable time frame and 
later developed one of the specified presumptive diseases, 
exposure to herbicides is conceded and service connection for 
the presumptive disease is granted.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  Colon cancer is 
not on the list of presumptive diseases for herbicide 
exposure, and the veteran has not demonstrated that he 
currently has any other presumptive disease; thus, the 
statutory presumption of herbicide exposure does not apply in 
the present case.  38 U.S.C.A. § 1116(a)(2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  Nevertheless, the 
veteran's DD-214 indicates he served in Vietnam between 
January 9, 1962, and May 7, 1975, the period for which it has 
been acknowledged herbicide agents were used.  38 C.F.R. 
§ 3.307(a)(6) (1998).  Thus, his credible testimony regarding 
herbicide exposure is accepted as sufficient proof of such 
exposure.  

Regarding exposure to other toxins, such as asbestos and red 
lead, as alleged by the veteran, such exposure will be 
presumed for the purposes of this Board decision, absent any 
evidence to the contrary.  The veteran has testified he used 
a variety of cleaning chemicals, including red lead, in his 
work while serving in the Navy, and also that he worked in 
the vicinity of asbestos, and his testimony is accepted as 
creditable.  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

For the reasons to be discussed below, the veteran's claim 
for service connection for colon cancer must be denied as not 
well grounded.  

According to the veteran's service medical records, he was 
not diagnosed with or treated for colon cancer during 
service, and he does not claim as such.  His May 1973 service 
retirement examination was negative for any form of colon 
cancer.  The first diagnosis of colon cancer of record dates 
to early 1995, more than 20 years after his separation from 
service, when the veteran sought treatment for rectal 
bleeding.  Colon cancer was diagnosed at that time, and 
surgical removal of his tumor was performed that same year.  
No recurrent malignancies have been noted so far.  No 
evidence of record suggests that the veteran's colon cancer 
began during active military service, and the veteran has 
never contended as such, instead arguing that his in-service 
exposure to such toxins as asbestos, Agent Orange, and red 
lead have resulted in his colon cancer.  These assertions 
will be considered in turn.  

Considering first the veteran's claim that his colon cancer 
is a result of Agent Orange exposure, the regulatory list of 
presumptive diseases for herbicide exposure does not include 
colon cancer, as is noted above.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  While the 
veteran cannot be afforded the statutory presumptions 
discussed above, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
Combee holding does not preclude the Court's previous 
holdings that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit, supra.  

In the present case, the veteran has offered only his own 
contentions that his colon cancer is due to or the result of 
Agent Orange exposure.  As a layperson, the veteran's 
testimony regarding issues of medical causation and etiology 
is not binding on the Board, and is insufficient to well 
grounded his claim.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  The medical evidence of record is otherwise 
silent as to any nexus between the veteran's current 
diagnosis of colon cancer and any Agent Orange exposure 
during service.  In the absence of any medical evidence of a 
nexus between in-service herbicide exposure and a current 
disability, the claim is not well grounded.  See Wade v. 
West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

Regarding next the veteran's assertions that his colon cancer 
is due to asbestos and/or red lead exposure during service, 
medical evidence has again not been submitted to support 
these claims.  The VA has recognized that asbestos exposure 
can lead to an increased incidence of certain diseases among 
exposed persons.  See VA Adjudication Procedure Manual M21-1, 
Part VI, par. 7.21 (October 3, 1997).  However, no increased 
incidence of colon cancer due to asbestos exposure has been 
recognized by the VA, and while the veteran remains free to 
submit his own scientific/medical evidence of a medical nexus 
in such cases, he has not done so.  He has merely offered his 
own assertions that such a relationship exists and, as a 
layperson, his opinions on medical issues are not binding on 
the Board.  Pearlman, supra.  

Likewise, medical evidence suggesting the veteran's current 
diagnosis of colon cancer is due to or the result of red lead 
exposure is also lacking.  While the veteran's colon cancer 
was reviewed and treated by several physicians beginning in 
early 1995, none suggested red lead as a possible cause.  The 
veteran has offered only his own lay assertions in this 
regard, and these opinions are insufficient to well grounded 
his claim.  Id.  

In conclusion, the veteran has not demonstrated that he first 
incurred colon cancer during service.  He has also not 
submitted medical evidence of a nexus between any in-service 
herbicide, asbestos, or red lead exposure and a current 
diagnosis of colon cancer.  38 U.S.C.A. §§ 1110, 1116 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  For this reason, his claim for service connection 
for colon cancer is not well-grounded, and must be denied on 
that basis.  See Wade, supra.  

II. Service connection - Tuberculosis exposure

The veteran seeks service connection for tuberculosis 
exposure.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for certain 
statutorily-enumerated disabilities, such as active 
tuberculosis, which manifest to a compensable degree within 
one year of the date of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In all benefit claims, when an approximate 
balance exists between the positive and negative evidence 
regarding the matter at issue, the benefit of the doubt shall 
be granted the veteran.  38 U.S.C.A. § 5107 (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; the 
criteria for a well grounded claim have already been noted 
above.  38 U.S.C.A. § 5107(a) (West 1991).  

Upon review of the record, the veteran's claim for service 
connection for tuberculosis exposure must be denied as not 
well grounded.  Specifically, mere tuberculosis exposure is 
not a current disability, and without a current disability, 
the claim is not well grounded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In October 1973, when the veteran 
tested positive for tuberculosis exposure, he also tested 
negative, based on an October 1973 X-ray, for active 
tuberculosis.  Follow-up x-rays were also negative for active 
tuberculosis.  The current medical evidence does not 
demonstrate that the veteran has active tuberculosis, or had 
active tuberculosis any time subsequent to service.  Thus, he 
has not demonstrated a current disability for which 
compensation may be payable, and his claim is not well 
grounded.  Id.  

The veteran has further argued that because he was exposed to 
tuberculosis, he became more susceptible to other respiratory 
problems.  His recent diagnoses included reactive airway 
disease, bronchitis, and sinusitis; however, neither VA nor 
private medical examiners have suggested that the veteran 
incurred these disabilities as a result of tuberculosis 
exposure during service or any other time.  Likewise, no 
medical expert has suggested that tuberculosis exposure has 
permanently damaged or weakened the veteran's respiratory 
system such that he is more susceptible to future respiratory 
problems.  Only the veteran himself has suggested his current 
respiratory disabilities are a result of tuberculosis 
exposure during service, and he, as a layperson, is not 
qualified to offer medical evidence to the Board.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, in-service tuberculosis exposure, in and of 
itself, is not a current disability for which service 
connection may be awarded, and the veteran has not otherwise 
submitted evidence of a current disability resulting from his 
tuberculosis exposure during service.  In the absence of a 
current disability, the claim for service connection for 
tuberculosis exposure is not well grounded and must be 
denied.  Brammer, supra.  


ORDER

1.  The veteran's claim for service connection for colon 
cancer must be denied as not well grounded.  

2.  The veteran's claim for service connection for 
tuberculosis exposure must be denied as not well grounded.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

